Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-6 are allowed because none of the prior art references of record teaches an ink supply comprising a separator that is positioned between a liquid ink and a salt solution, wherein the separator completely separates the liquid ink from the salt solution prior to a release mechanism being triggered; and the release mechanism having a triggered position and a retracted position, the triggered position causing the separator to at least partially open, and enabling the liquid ink and the salt solution to be combined to form a mixture in the combination as claimed. 

Claims 7-11 are allowed because none of the prior art references of record teaches a ink supply, comprising first and second docking portions that seal  respective ink and salt chambers when unengaged, and render the ink and salt chambers in fluid communication when engaged so that the liquid ink and the salt solution combine to form a mixture in the combination as claimed. 

Claims 12-15 are allowed because none of the prior art references of record teaches an ink supply comprising a mixing chamber in selective fluid communication with each of an ink chamber and an salt chamber; and respective mechanisms i) sealing the ink chamber from the mixing chamber and sealing the salt chamber from the mixing chamber when unengaged or prior to a release mechanism being triggered; and ii) rendering the ink chamber and the mixing chamber in fluid communication and rendering the salt chamber and the mixing chamber in fluid communication when engaged or subsequent to the release mechanism being triggered, so that at least some of the salt solution can combine, in the mixing chamber, with an ink component to form a mixture in the combination as claimed. 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2006/0125896; US Pub. 2008/0174643; US Pub. 2011/0060100) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a. 
 
/ANH T VO/Primary Examiner, Art Unit 2853